Citation Nr: 1758624	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric disorder

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This matter was previously before the Board in October 2016, at which time it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence supports a finding that the Veteran has a major depressive disorder that is attributable to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for a neuropsychiatric disorder, essentially arguing that he has become depressed as a result of the limitations imposed on him by his service-connected disabilities.  The record reflects that the Veteran has been provided all required notice in this matter.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim. No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 - 514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  

Here, the Board notes that the Veteran does not contend that his neuropsychiatric disability is due to service, nor is there evidence of a diagnosis in service.  As such, the sole issue before the Board is whether the Veteran's disability is due to his service-connected disabilities. 

In this case, the Board notes that the Veteran was diagnosed with major depression with psychotic features in March 1992, severe progressive depression in September 1992, and schizophrenia paranoid type in November 1996.  VA treatment records from December 2008 to May 2013 also reflect treatment for a psychiatric disorder, specifically major depressive disorder and anxiety; the first element of service connection - a current disability - is therefore conceded.

Likewise, the Board notes that the Veteran is service connected for lumbar strain and lumbar spondylosis previously diagnosed as chronic fibromyositis, diabetes mellitus type II, and chronic otitis externa.  Thus, the second element of secondary service connection has been met in this case.  

Consequently, this case turns on whether the Veteran's neuropsychiatric disability is caused or aggravated by his service connected disabilities.  

To that end, the Veteran has asserted in his September 2009 claim that his neuropsychiatric disability was associated with his back. 

In September 2009, Dr. N. O. submitted correspondence that the Veteran had a history of, amongst other things, back problems and depression.  She recounted that the Veteran had continuous, strong back pain that had worsened, and all of the limitations associated with the pain resulted in a restriction of the Veteran's daily activities and social functioning.  He was not able to do any physical activities and needed help at home to do his daily tasks.  The Veteran had feelings of worthlessness, and presented fatigue or low energy every day, in addition to decreased concentration and memory problems.  As a result, Dr. N. O. indicated that there was a marked decrease in interest and pleasure in most activities, and that the Veteran's mood was depressed most of the day.  The Veteran requested that the Veteran be evaluated for depression, which she found more probable than not associated with his back and other problems. 

Pursuant to the Board remand, the Veteran received a mental disorders VA examination in November 2016, and the examiner noted a diagnosis of major depressive disorder.  The examiner noted psychiatric treatment in 1992, and three hospitalizations in March 1992, February 1993, and April 1994.  There were no further noted hospitalizations or emotional crises.  The VA examiner also noted that the Veteran began psychiatric treatment in September 2007; he soon abandoned it and restarted in 2015.  

As a result of the examination, the examiner opined that the Veteran's major depressive disorder was not due, related, associated, or secondary to the service-connected lumbar strain and lumbar spondylosis.  She reasoned that there were no psychiatric treatments before, during, or one year after service.  The first instance of psychiatric care occurred in 1992, over 20 years after the Veteran was service-connected for the lumbar strain and lumbar spondylosis previously diagnosed as chronic fibromyositis.  As a result, the examiner concluded that the disability was not related to the Veteran's major depressive disorder.  

The examiner also opined that the Veteran's major depressive disorder had not been affected, aggravated, or increased due to the service-connected lumbar spine disability.  She found that the neuropsychiatric disorder had shown the same clinical source, signs, and symptoms of those individuals without a lumbar strain disability.  She indicated that the major depressive disorder had behaved as a chronic disorder and relapsing condition.  The examiner then noted that the Veteran remained without formal treatment for his major depressive disorder from 1994 to 2007.

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a neuropsychiatric disorder is warranted.  As an initial matter, the Board finds that the November 2016 VA examination is of minimal probative value.  The examiner relies on the fact that the record was silent for any mental diagnosis or treatment before, during, or after military service.  However, she did not consider the competent, credible medical opinion from Dr. N. O. in her assessment of the Veteran and whether his service connected disabilities caused his neuropsychiatric disorder.  The Board finds Dr. N. O.'s correspondence highly probative of the Veteran's claim, as it discusses the effects of the Veteran's service-connected lumbar spine disability, then opines on how those effects have caused the Veteran's depression.  

In light of this opinion linking the Veteran's major depressive disorder with the effects of a lumbar spine disability, the Board finds that it must resolve all reasonable doubt in favor of the Veteran and finds that service connection for a major depressive disorder is warranted.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  As there is no current medical evidence of any other psychiatric disorder that has been linked to service or service-connected disability, service connection for any other psychiatric disorder is not warranted.


ORDER

Service connection for a major depressive disorder is granted.


REMAND

Regarding the Veteran's claim of entitlement to TDIU, the Board finds that it is inextricably intertwined with the neuropsychiatric disorder issue that has resulted in the grant of service connection for a major depressive disorder, and thus the Board will defer consideration of the appeal with regard to entitlement to TDIU until the RO has had an opportunity to rate this newly service-connected disability.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Upon completion of any additional development following the rating assignment for the newly service-connected major depressive disorder, readjudicate the claim for TDIU.  If the benefit is not granted, issue the Veteran and his representative a supplement statement of the case (SSOC) and return the matter to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


